—In a habeas corpus proceeding, the petitioner appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered July 6, 1998, which denied the writ and dismissed the proceeding.
Ordered that the order is affirmed, without costs or disbursements.
*551The 1997 amendments to 9 NYCRR 8005.20 (c), as applied to the petitioner, did not impose constitutionally impermissible ex post facto penalties since they are not laws within the meaning of the Ex Post Facto Clause of the United States Constitution (see, US Const, art I, §§ 9, 10; People ex rel. Johnson v Russi, 258 AD2d 346).
The petitioner’s remaining contentions are without merit. Ritter, J. P., Altman, Luciano and Feuerstein, JJ., concur.